 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Lisa Beth Caggiano,                            No. CV-19-05522-PHX-MTL
10                    Plaintiff,                        ORDER
11       v.
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            Before the Court is Plaintiff Lisa Caggiano’s Motion for Award of Attorney Fees as
16   Authorized by the Equal Access to Justice Act (the “Motion”) (Doc. 26). The Motion is

17   fully briefed. (Docs. 28, 29.) The Court will grant the Motion in part and award $9,358.23
18   in attorneys’ fees.

19   I.       BACKGROUND

20            On November 19, 2020, the Court reversed the September 26, 2018 decision of the
21   Administrative Law Judge (“ALJ”) and remanded the matter for consideration of Plaintiff’s
22   Application for Disability Insurance Benefits. (Doc. 23.)1 Judgment was entered the same

23
24   1
       At the briefing stage, Defendant Commissioner of Social Security Administration (the
25   “Commissioner”) admitted to reversible legal error in the ALJ’s decision and engaged in
     “settlement discussions with Plaintiff in an attempt to file a joint motion for remand.”
26   (Doc. 28 at 2.) Plaintiff refused to stipulate to a remand for further proceedings. (Id.)
     Commissioner then filed an Answering Brief and Motion for Remand in this Court. (Id.)
27
     Plaintiff replied, opposing the Commissioner’s Motion for Remand on grounds that the
28   proper remedy “should be award for benefits ‘without remanding the cause for rehearing.’”
     (Doc. 27 at 2.) The Court then issued its November 19, 2020 decision. (Doc. 23.)
 1   day. (Doc. 24.) On February 17, 2021, Plaintiff filed the pending Motion and Memorandum
 2   in support thereof. (Docs. 26, 27.) Plaintiff’s counsel seeks attorneys’ fees in the amount
 3   of $10,064.68.2 The Commissioner opposes the motion, arguing a $3,211.74 reduction of
 4   fees for approximately 15.5 hours of work is warranted. (Doc. 28.)
 5   II.    LEGAL STANDARD
 6          The Equal Access to Justice Act (the “EAJA”), 28 U.S.C. § 2412, “directs a court
 7   to award fees and other expenses to private parties who prevail in litigation against the
 8   United States if, inter alia, the Government’s position was not ‘substantially justified.’”
 9   Comm’r, I.N.S. v. Jean, 496 U.S. 154, 154 (1990) (quoting 28 U.S.C. § 2412(d)(1)(A)).
10   For purposes of the EAJA, the position of the United States refers to “both the
11   government’s litigation position and the underlying agency action giving rise to the civil
12   action.” Meier v. Colvin, 727 F.3d 867, 870 (9th Cir. 2013). The EAJA directs courts to
13   award attorneys’ fees “to a prevailing plaintiff unless the government meets its burden to
14   demonstrate that both its litigation position and the agency decision on review were
15   substantially justified.” Campbell v. Astrue, 736 F.3d 867, 868 (9th Cir. 2013) (internal
16   quotation marks and citations omitted).
17          Fees awarded under the EAJA must be reasonable. See 28 U.S.C. § 2412(d)(2)(A).
18   “The most useful starting point for determining the amount of a reasonable fee is the
19   number of hours reasonably expended on the litigation multiplied by a reasonable hourly
20   rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). A reasonable fee does not include
21   hours that are “excessive, redundant, or otherwise unnecessary.” Id. at 434. “[T]he fee
22   applicant bears the burden of establishing entitlement to an award and documenting the
23   appropriate hours expended and hourly rates.” Id. at 437. “[A] district court [retains]
24   substantial discretion in fixing the amount of an EAJA award.” Jean, 496 U.S. at 163.
25   Courts generally “defer to the winning lawyer’s professional judgment as to how much
26   time he [or she] was required to spend on the case.” Moreno v. City of Sacramento, 534
27   2
      Plaintiff initially sought $9,649.12 in attorneys’ fees. (Doc. 26 at 2.) In her reply, Plaintiff
28   amended the amount sought to $10,064.68 to reflect the additional hours expended to
     complete the briefing on this Motion. (Doc. 29 at 8.)

                                                   -2-
 1   F.3d 1106, 1112 (9th Cir. 2008).
 2   III.   DISCUSSION
 3          Plaintiff is the prevailing party for purposes of the EAJA because she obtained an
 4   order from the Court remanding the case to the Commissioner. See Shalala v. Schaefer,
 5   509 U.S. 292, 300–01 (1993) (holding that a claimant who obtains a reversal, with or
 6   without a remand, is a prevailing party under the EAJA). The parties agree that the
 7   underlying agency action—the ALJ decision—was not substantially justified. (See Doc. 28
 8   at 2.) Therefore, the Court finds that granting attorneys’ fees to Plaintiff under the EAJA
 9   is proper. E.g., Murrieta v. Comm’r of Soc. Sec. Admin., No. CV-19-04865, 2021 WL
10   1208980, at *4 (D. Ariz. Mar. 31, 2021) (“Here, the government has chosen not to argue
11   that its position was substantially justified [], so the court must grant attorneys’ fees.”).
12          Because Plaintiff is entitled to attorneys’ fees, the Court must assess the
13   reasonableness of her request. Both the hourly rates and the hours expended must be
14   reasonable for a plaintiff to be awarded his or her requested fees. Hensley, 461 U.S. at 433.
15   Here, Plaintiff requests $10,064.68 in attorneys’ fees for 48.5 hours of services rendered.
16   (Doc. 27–2; Doc 29 at 8.) The Commissioner challenges only the hours expended; he does
17   not object to the hourly rates. (Doc. 28 at 6.) The hourly rates are $205.25 for 2019, $207.78
18   for 2020, and $207.78 for 2021. (See Doc. 27–2 at 3.) The Court finds that the hourly rates
19   are reasonable.
20          As to hours expended, the Commissioner first argues that “Plaintiff should not be
21   entitled to recover 9.2 hours for her futile challenge to the Commissioner’s Motion to
22   Remand.” (Id. at 3.) Second, the Commissioner asserts that the Court should deduct 4.6
23   hours for which Plaintiff “either redacted or provided no description” of the services
24   performed, and 2.5 hours which represent duplicative time by “four separate lawyers.” (Id.
25   at 8–9.) Finally, the Commissioner argues that Plaintiff should not be entitled to recover
26   additional fees for the time spent preparing this Motion. (Id. at 10.)
27          Courts consider the reasonableness of the hours billed in each case by closely
28   examining the timesheet and reviewing the type of tasks billed alongside the amount of


                                                  -3-
 1   time spent. Heggem v. Colvin, No. CV-13-02218, 2016 WL 4194527, at *2 (D. Ariz. Aug.
 2   9, 2016). After reviewing Plaintiff’s Itemization of Services (Doc. 27–2), the Court finds
 3   that the time expended by Plaintiff’s counsel was reasonable, apart from the entries
 4   discussed in detail below.
 5          A.     Plaintiff’s Motion to Remand
 6          “The key question in assessing whether [a plaintiff] can obtain fees for
 7   unsuccessfully challenging remand is whether [her] belief in her right to relief was
 8   reasonable.” Gutierrez v. Colvin, No. CV-13-02168, 2015 WL 254642, at *1 (D. Ariz. Jan.
 9   20, 2015). This is a fact intensive inquiry. See, e.g., Rogers v. Astrue, No. 1:09-cv-02158,
10   2010 WL 4569058, at *3 (E.D. Cal. Nov. 3, 2010) (holding that a plaintiff could not have
11   reasonably expected that the court would remand for an award of benefits considering the
12   court’s statement that it could not “provide meaningful review at this time”); McLaurin v.
13   Apfel, 95 F. Supp. 2d 111, 116 (E.D.N.Y. 2000) (holding that a plaintiff’s position against
14   remand was not reasonable when the plaintiff “should have recognized that the conflicting
15   evidence clearly warranted remand”). If a plaintiff’s reason for opposing remand and
16   seeking an alternative form of relief is “legally sound and not at all frivolous,” the fact that
17   the plaintiff did not prevail is not a basis for denying fees under the EAJA. Penrod v. Apfel,
18   54 F. Supp. 2d 961, 964 (D. Ariz. 1999).
19          The Commissioner argues that, “[g]iven the undisputable need to [re]evaluate the
20   evidence, remand for further proceedings was the only appropriate remedy here, and
21   Plaintiff’s claims to the contrary were unreasonable.” (Doc. 28 at 8.) Plaintiff responds,
22   arguing that the “time spent opposing the Commissioner’s remand request was legitimate
23   and should be compensable.” (Doc. 29 at 5.) Specifically, Plaintiff contends that her
24   opposition to remand was reasonable because the Court “only held that remand might be
25   useful” due to “‘slight[] uncertainty’ remain[ing] as to the outcome of the disability
26   determination.” (Doc. 27 at 9.) Plaintiff further asserts that the Commissioner’s presented
27   authority is “almost useless” to an analysis of reasonableness because this Court must
28   determine whether the opposition “under the facts of this case was unreasonable, or


                                                  -4-
 1   frivolous.” (Doc. 29 at 4 (second emphasis omitted).) The Court finds Plaintiff’s arguments
 2   persuasive.
 3          Plaintiff’s opposition to remand was reasonable because it was based on a genuine
 4   belief that an award of benefits could be obtained. In Plaintiff’s view, clear material errors
 5   in the ALJ decision warranted a finding of disability. (See Doc. 22.) Plaintiff argued that
 6   the “unambiguous opinions from the treating neurologist and limitations in [her] symptom
 7   testimony . . . coupled with the vocational expert’s unchallenged testimony that those
 8   limitations would preclude the ability to perform any sustained work, would require an
 9   ALJ to find Caggiano disabled.” (Id. at 8.) That the Commissioner, and ultimately this
10   Court, disagreed does not mean Plaintiff’s position was unreasonable. Penrod, 54 F. Supp.
11   2d at 964 (holding that a plaintiff’s preference for summary judgement over remand was
12   legally sound and not frivolous when material errors were made during the administrative
13   proceedings).
14          Moreover, “if by opposing a motion . . . to remand a case, a plaintiff could
15   reasonably hope to obtain a remand order with significant specific directives guiding the
16   review beyond those suggested by the Commissioner, the work associated with such an
17   opposition [is] reasonably expended.” McLaurin, 95 F. Supp. 2d at 117. Plaintiff argues,
18   and the Court agrees, that the Court’s order “provided guidance as to the ALJ’s error”
19   above what was elaborated in the Commissioner’s Motion to Remand. (Doc. 27 at 8.) That
20   is, Plaintiff received “a considerably more favorable remand than the Commissioner
21   proposed” in addition to “guidance as to the errors to be redressed on remand.” (Doc. 27
22   at 9.) The time spent opposing the Commissioner’s Motion to Remand was therefore
23   reasonably expended. Accordingly, the Court will not reduce the fee award on this basis.
24          B.       Redacted and Unexplained Billing Entries
25          In determining reasonable hours, the plaintiff bears the burden of submitting
26   detailed time records justifying the expended hours. Hensley, 461 U.S. at 433. “The party
27   seeking an award of fees should submit evidence supporting the hours worked and rates
28   claimed.” Id. If “the documentation of hours is inadequate, the district court may reduce


                                                 -5-
 1   the award accordingly.” Id. That said, counsel “is not required to record in great detail how
 2   each minute of his time was expended.” Id. at 437 n.12. “Instead, plaintiff’s counsel can
 3   meet his burden—although just barely—by simply listing his hours and ‘identify[ing] the
 4   general subject matter of his time expenditures.’” Fischer v. SJB-P.D. Inc., 214 F.3d 1115,
 5   1121 (9th Cir. 2000) (quoting Hensley, 461 U.S. at 437 n.12).
 6                 1.     Redacted Entries
 7          The Commissioner objects to several billing entries, arguing the entries “are
 8   impermissibly vague and fail to demonstrate how [certain] communications were necessary
 9   for the litigation.” (Doc. 28 at 8.) The Commissioner contends that 3.4 hours should be
10   deducted to account for billing entries that are redacted and contain no description of at-
11   issue communications. (Id.) For example, Plaintiff’s counsel billed 0.1 hours for “Email
12   from Mr. Mitchell: [redacted].” (Doc 27–2 at 2.) In response, Plaintiff argues that the
13   redacted information would not “be helpful in judging the time devoted to such matters”
14   and that intra-office communications should not be disclosed to opposing counsel. (Doc. 29
15   at 6.) The Court agrees with the Plaintiff.
16           In Democratic Party of Washington State v. Reed, the Ninth Circuit found that
17   redacted billing entries, such as “Counsel call to discuss [REDACTED],” were
18   compensable. 388 F.3d 1281, 1286 (9th Cir. 2004). The appellate court held that plaintiffs
19   are “entitled for good reason to considerable secrecy about what went on between client
20   and counsel, and among counsel.” Id. Courts in this district have followed this precedent.
21   E.g., Murrieta, 2021 WL 1208980 at *4 (awarding fees for emails between counsel despite
22   “completely redacted” descriptions); Albano v. Shea Homes Ltd. P’ship, No. CV-07-2359,
23   2012 WL 4513614, at *7 (D. Ariz. Oct. 1, 2012) (“[R]edaction regarding certain time
24   entries to protect attorney-client privileged communications is proper and does not warrant
25   a fee reduction.”). Although the Court is mindful that other courts have required plaintiffs
26   to provide more information in their billing entries to meet their burden, this Court will
27   follow the Ninth Circuit’s precedent.
28          Having reviewed the redacted billing entries, the Court finds that Plaintiff’s counsel


                                                   -6-
 1   only redacted descriptions for entries related to intra-office communications. Plaintiff is
 2   entitled to protect this information. Thus, despite the redactions, the Court finds that
 3   Plaintiff has met her burden for the entries at issue.
 4                 2.     Block-Billed Entries
 5          The Commissioner also argues that 1.2 hours should be deducted from block-billed
 6   entries containing redacted information. (Doc. 28 at 9.) Because such redacted entries are
 7   generally compensable, as discussed above, the Court will not reduce the fee award based
 8   on the redactions, alone.
 9          Plaintiff does, however, bear the burden of providing adequate documentation to
10   support a fee request. Hensley, 461 U.S. at 433. The district court may reduce the award if
11   the documentation is inadequate. Id. Because “block billing makes it more difficult to
12   determine how much time was spent on particular activities,” the Court may reduce an
13   award on that basis. Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007).
14   Although the Commissioner did not argue that Plaintiff’s request was unreasonable
15   because of block billing, “[t]he court has an independent duty to review the fee request to
16   determine its reasonableness.” Neil v. Comm’r of Soc. Sec. Admin., No. 3:10-CV-429, 2011
17   WL 4406311, at *1 (D. Or. Sept. 21, 2011) aff’d, 495 F. App’x 845 (9th Cir. 2012). Thus,
18   when reviewing the Itemization of Services, the Court must determine whether the entries
19   provide sufficient information to determine whether the time expended is reasonable. See
20   Andreason v. Comm’r of Soc. Sec. Admin., No. CV-18-04102, 2020 WL 5544367, at *2
21   (D. Ariz. Sept. 16, 2020) (finding that block-billed entries were reasonable when the time
22   claimed for the entire entry would be sufficient for one task listed therein).
23          In Wright v. Commissioner of Social Security Administration, a plaintiff’s fee
24   request showed that counsel “regularly block billed” and “combin[ed] hours and tasks from
25   multiple days” such that it was impossible for the court to “determine the reasonableness
26   of the time spent completing some tasks.” No. CV-19-04508, 2020 WL 6781308, at *2 (D.
27   Ariz. Nov. 18, 2020). The billing entries “describe[ed] up to eight-hour blocks of time,
28   lacking guidance as to how much time was spent on each task, and occasionally admitting


                                                  -7-
 1   that entries include work from multiple days.” Id. Accordingly, the court held that the
 2   plaintiff did not meet her burden to show the reasonableness of these entries.
 3          Here, there are several block-billed entries that require the Court “to speculate as to
 4   whether the hours billed were reasonably expended.”3 Hensley, 461 U.S. at 438 n.12. For
 5   example, on April 20, 2020, Plaintiff’s counsel billed 9.0 hours for the following task:
 6                 Reviewed ALJ decision, hearing transcript, selected hearing
 7                 exhibits (some printed out for notebook), legal research,
                   considerable medical research for edits and additions to brief
 8                 and glossary, rewrote issues, edits of brief draft, emailed to
 9                 attys. Fern and Larkin and Mr. Mitchell, cover memo:
                   [redacted]. Time includes prior day not separately entered.
10
11   (Doc. 27–2 at 2.) Like the entries in Wright, these entries do not provide “guidance as to
12   how much time was spent on each task.” Wright, 2020 WL 6781308 at *2. And the Court
13   cannot apply the method used in Andreason because the at-issue entries each list several
14   different tasks, none of which could alone account for the time billed. See Andreason, 2020
15   WL 5544367 at *2. Thus, Plaintiff has not met her burden for the at-issue entries. The
16   Court will reduce the hours expended by 20%, resulting in a 3.3 hour reduction from the
17   2020 billing.4 See Welch, 480 F.3d at 948 (authorizing a district court to reduce block-
18   billed hours by up to 30%); Wright, 2020 WL 6781308 at *2 (reducing block-billed hours
19   by 20%).
20          C.     Duplicative Time of Four Lawyers
21          Courts may reduce a fee award “if the case was overstaffed and hours are
22   duplicated.” Hensley, 461 U.S. at 433–34. But courts should “defer to the winning lawyer’s
23   judgement as to how much time he was required to spend on the case.” Moreno, 534 F.3d
24   at 1112. Courts have held that multiple attorneys can bill for work on the same case because
25   “legal collaboration often requires multiple attorneys to review the same documents in
26   order to contribute meaningfully to the drafting and editing process.” Maske, 2020 WL
27   3
      These specific entries are: 4/20/20, 5/25/20, and 6/23/20. (Doc. 27–2 at 3–4.)
     4
      The 4/20/20 entry includes 9.0 hours, the 5/25/20 entry includes 1.0 hours, and the 6/23/20
28   entry includes 6.5 hours. Twenty percent of each entry is: 1.8, 0.2, and 1.3, respectively,
     adding up to 3.3 hours.

                                                 -8-
 1   6562343 at *6. Thus, “necessary duplication—based on the vicissitudes of the litigation
 2   process—cannot be a legitimate basis for a fee reduction. It is only where the lawyer does
 3   unnecessarily duplicative work that the court may legitimately cut the hours.” Moreno, 534
 4   F.3d at 1113 (emphasis added). In determining whether unnecessary duplication exists,
 5   “courts must exercise judgment and discretion, considering the circumstances of the
 6   individual case.” Democratic Party of Wash. State, 388 F.3d at 1286–87.
 7          “Findings of duplicative work should not become a shortcut for reducing an award
 8   without identifying just why the requested fee was excessive and by how much.” Moreno,
 9   534 F.3d at 1113. “If opposing counsel cannot come up with specific reasons for reducing
10   the fee request that the district court finds persuasive, [the court] should normally grant the
11   award in full, or with no more than a haircut.” Id. at 1116. Other courts have declined to
12   reduce a fee award if the defendant “provides no persuasive reason why having two or
13   three attorneys” complete the work was unnecessary. Sunstone Behav. Health, Inc. v.
14   Alameda Cnty. Med. Ctr., 646 F. Supp. 2d 1206, 1214 (E.D. Cal. 2009); Jefferson v. Chase
15   Home Fin., No. 06-6510, 2009 WL 2051424, at *4 (N.D. Cal. July 10, 2009) (holding that
16   a defendant did not show that a plaintiff’s use of multiple attorneys was unreasonable by
17   merely identifying a “few substantive areas of duplicative effort”).
18          In this case, the Commissioner argues that the duplicated hours in Plaintiff’s fee
19   request are unreasonable because Plaintiff has not “presented any basis for why she needed
20   four separate lawyers to pursue this case.” (Doc. 28 at 10). Specifically, the Commissioner
21   argues that “2.5 hours of Ms. Fern’s time should be deducted to account for duplicative
22   work” because “allowing duplicative work of three lawyers to review the record in this
23   case is more than reasonable and accommodates any ‘professional judgment’ or inherent
24   duplication.” (Doc 28 at 10.) The Commissioner relies on Stairs v. Astrue for support. In
25   that case, the district court noted that “the government should not be forced to pay increased
26   fees simply because [the attorney of record] has decided to employ another attorney to
27   actually write the briefs.” 1:10CV0132, 2011 WL 2946177, at *2 (E.D. Cal. July 21, 2011);
28   (Doc 28 at 10 (internal quotations omitted)). That court deducted the hours billed for


                                                  -9-
 1   reviewing a transcript because the attorney did not perform substantive work; she merely
 2   signed the briefs drafted by another attorney. Stairs, 2011 WL 2946177 at *2. Thus, the
 3   court found the attorney’s document review unnecessary and therefore not compensable.
 4   Id.; Green v. Astrue, No. 1:10-CV-00935, 2012 WL 1232300, at *2 (E.D. Cal. Apr. 12,
 5   2012) (deducting duplicative billing entries because “[t]he description [did] not indicate
 6   that [the attorney] outlined any issues, drafted a memorandum regarding the
 7   Commissioner’s opposition, or [] performed any task other than reading the document.”).
 8          Unlike Stairs and Green, the duplicative work here was necessary to the litigation,
 9   and each duplicate billing entry includes time billed for substantive work. Courts in this
10   district have allowed attorneys to bill for time spent reviewing a file after the case began
11   because “the Ninth Circuit has described such work as ‘necessary duplication . . . inherent
12   in the process of litigating over time.’” Isom v. JDA Software Inc., 225 F. Supp. 3d 880,
13   889 (D. Ariz. 2016) (quoting Moreno, 534 F.3d at 1112). Accordingly, the Court is not
14   convinced by the Commissioner’s argument and finds the at-issue billings necessary
15   duplication. The Court therefore will not deduct any time for duplicative work.
16          D.     Litigation of EAJA Fees
17          Because Plaintiff has ultimately prevailed in this litigation, Plaintiff is entitled to
18   recover fees for time spent litigating her fee request. Jean, 496 U.S. at 163 n.10. The
19   Commissioner’s contention that “allowing Plaintiff to recover fees for further unnecessary
20   litigation would simply afford Plaintiff’s counsel the chance to inflate the total hours and
21   fees billed” is not persuasive. (Doc. 28 at 11.) “Exorbitant, unfounded, or procedurally
22   defective fee applications—like any other improper position that may unreasonably
23   protract proceedings—are matters that the district court can recognize and discount.” Jean,
24   496 U.S. at 163. But, contrary to the Commissioner’s contention, Plaintiff has
25   demonstrated that the time spent preparing this Motion was reasonable. Plaintiff explained
26   that the two hours were spent “review[ing] the briefs, the EAJA memorandum, this Court’s
27   order, and the Commissioner’s opposition memorandum, and compos[ing] [the] reply
28   brief.” (Doc. 29 at 8.) The Court finds this to be sufficient to determine whether time spent


                                                 - 10 -
 1   was reasonable, and will “defer to the winning lawyer’s professional judgment as to how
 2   much time he was required to spend on the case.” Moreno, 534 F.3d at 1112. The Court
 3   will therefore award $415.56 for Plaintiff’s time litigating this Motion.5
 4            E.     Clerical Tasks
 5            “Clerical or secretarial tasks should not be billed at a paralegal or lawyer’s rate.”
 6   Isom, 225 F. Supp. 3d at 889 (citation omitted). Printing is one such clerical task. Brumley
 7   v. Comm’r of Soc. Sec., No. 1:10-CV-00253, 2013 WL 100249, at *4 (E.D. Cal. Jan. 7,
 8   2013). On April 16, 2020, Plaintiff’s counsel billed 0.5 hours for: “Email from atty. Larken
 9   with memo (email) . . . printed out ALJ decision and hearing transcript.” (Doc. 27–2 at 2
10   (emphasis added).) Because clerical tasks should not be billed at an attorney’s normal
11   hourly rate, the Court will deduct 0.1 hours from the 2020 billing, amounting to $20.78.
12   See Isom, 225 F. Supp. 3d at 889.
13   IV.      CONCLUSION
14            The Court has reviewed the Attorney Itemization of Services attached to Plaintiff’s
15   Motion (Doc. 27–2) and finds that the time expended and amounts charged are reasonable
16   for this case, except those block-billed and clerical entries discussed above. Therefore, the
17   Court grants Plaintiff’s Motion (Doc. 26) and awards fees in the amount of $9,358.23.
18            Accordingly
19            IT IS ORDERED granting in part Plaintiff’s Motion for Award of Attorney Fees
20   as Authorized by the EAJA (Doc. 26).
21            IT IS FURTHER ORDERED that Plaintiff is awarded $9,358.23 in attorneys’
22   fees.6
23            IT IS FINALLY ORDERED that if the Commissioner determines that Plaintiff
24   does not owe a debt that is subject to offset under the Treasury Offset Program, and agrees
25   to waive the requirements of the Anti–Assignment Act (31 U.S.C. § 3727(b)), the fees will
26   be made payable to Plaintiff’s counsel. However, if there is a debt owed under the Treasury
27
     5
       Two hours at $207.78 per hour is $415.56.
28   6
       The original request for $9,649.12, plus the $415.56 for time spent litigating this Motion,
     less $685.67 for block billed entries, less $20.78 for clerical tasks.

                                                  - 11 -
 1   Offset Program, the remaining EAJA fees after offset will be paid by check made out to
 2   Plaintiff but delivered to Plaintiff’s counsel. See Astrue v. Ratliff, 560 U.S. 586, 589 (2010).
 3          Dated this 2nd day of July, 2021.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 12 -
